21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Michael R. JACKSON, Claimant Appellant,andREAL PROPERTY AND IMPROVEMENTS KNOWN AS 2603 MERLE STREET INTHE COUNTY OF HENRICO, VIRGINIA, Titled to MichaelR. Jackson, Defendant,v.COUNTRYWIDE FUNDING CORPORATION, Claimant.
No. 93-2452.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 8, 1994.Decided:  April 21, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond;  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-344)
Michael R. Jackson, appellant pro se.
Gurney Wingate Grant, Office of the United States Attorney, Richmond, VA, for Appellee.
Dewey Blanton Morris, Hunton & Williams, Richmond, Va, for claimant.
E.D.Va.
AFFIRMED.
Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for the Government and ordering the forfeiture of Appellant's property.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jackson, No. CA-93-344 (E.D. Va.  Oct. 13, 1993).  We deny Appellant's Motion to Delay.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.